Name: Commission Regulation (EC) No 1596/2000 of 20 July 2000 on the sale by tender of beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  marketing;  animal product
 Date Published: nan

 Avis juridique important|32000R1596Commission Regulation (EC) No 1596/2000 of 20 July 2000 on the sale by tender of beef held by certain intervention agencies Official Journal L 182 , 21/07/2000 P. 0012 - 0016Commission Regulation (EC) No 1596/2000of 20 July 2000on the sale by tender of beef held by certain intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 28(2) thereof,Whereas:(1) The application of intervention measures in respect of beef has created stocks in several Member States. In order to prevent an excessive prolongation of storage part of these stocks should be sold by tender.(2) The sale should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79(2), as last amended by Regulation (EC) No 2417/95(3), subject to certain special exceptions which are necessary.(3) With a view to ensuring a regular and uniform tendering procedure, measures should be taken in addition to those laid down in Article 8(1) of Regulation (EEC) No 2173/79.(4) Provision should be made for derogations from Article 8(2)(b) of Regulation (EEC) No 2173/79, in view of the administrative difficulties which application of that provision creates in the Member States concerned.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. The sale shall take place of:- approximately 312 tonnes of bone-in beef held by the German intervention agency;- approximately 17 tonnes of boneless beef held by the French intervention agency;- approximately 103 tonnes of boneless beef held by the United Kingdom intervention agency.Detailed information concerning quantities is given in Annex I.2. Subject to the provisions of this Regulation the products referred to in paragraph 1 shall be sold in accordance with Regulation (EEC) No 2173/79, in particular Titles II and III thereof.Article 21. Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and Annexes to this Regulation shall serve as a general notice of invitations to tender.The intervention agencies concerned shall draw up a notice of invitation to tender which shall include the following:(a) the quantities of beef offered for sale; and(b) the deadline and place for submitting tenders.2. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regulation. The intervention agencies shall, in addition, display the notice referred to in paragraph 1 at their head offices and may publish it in other ways.3. For each product mentioned in Annex I the intervention agencies concerned shall sell first the meat which has been stored the longest.4. Only tenders which reach the intervention agencies concerned by 12 noon on 25 July 2000 shall be considered.5. Notwithstanding Article 8(1) of Regulation (EEC) No 2173/79, a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the reference to the Regulation concerned. The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 4.6. Notwithstanding Article 8(2)(b) of Regulation (EEC) No 2173/79, tenders shall not indicate in which cold store or stores the products are held.Article 31. Member States shall provide the Commission with information concerning the tenders received not later than the working day following the deadline set for the submission of tenders.2. After the tenders received have been examined a minimum selling price shall be set for each product or the sale will not proceed.Article 4The security provided for in Article 15(1) of Regulation (EEC) No 2173/79 shall be EUR 120/t.Article 5This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 251, 5.10.1979, p. 12.(3) OJ L 248, 14.10.1995, p. 39.